Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 11/10/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive, partly due to the new grounds of rejection presented below.
Regarding the applicants alleged difference #1, the argument is moot due to it being addressed to Zeng alone.  However, for completeness of response, the examiner has addressed the argument in light of the current rejection.  In the current rejection, claim 1 is rejected in view of the combination of Holman, Zeng, and Kim.  In this case, the examiner points to the combination where Holman teaches a device with at least two portions, as seen in Fig. 3a for example.  There is a barrier between the portions.  One portion is the secure side where raw image data is processed in a secure manner, and one portion is on the non-secure side including “other image capture device modules”.  In the combination, the SoC of Zeng would be implemented in the secure side of the image capture device.  As previously discussed, Zeng does disclose that element 100, which is all of Fig. 1, can be in a SoC.  This includes the memory taught by Zeng.  There is no ambiguity when Zeng says that element 100, which is all of Fig. 1, can be in a SoC that this includes the shared hardware resources (See Zeng paragraph 0033).  These resources include the memory which reads on the claimed memory.  
Furthermore, in the combination, paragraph 0262 of Holman very clearly states that the image capture device has a removeable memory.  This removable memory reads on the newly claimed storage configured to store data.  It is further clear that it is disposed outside of the SoC as it is removable.  The claims do not require the storage to be anything else.  Simply has to exist and be outside the SoC.  This removable memory meets these requirements and as such the rejection meets the contested limitations.
Regarding alleged difference #2, regarding the limitations from previous claim 8 now incorporated into claim 1, the examiner does not find the allegation persuasive.
Regarding the specifically cherry picked portion of Holman that discusses destroying the unencrypted image data, the examiner points out that this is only one specific option that could happen in Holman, and is not required.  The majority of the rest of the teachings of Holman include that the raw image data is encrypted when the privacy beacon is detected, and not encrypted when the privacy beacon is not detected.  At that point, the image data (whether it is encrypted or not) is stored in the memory.  The section cited by the applicants is simply saying, when the image requires encryption, the unencrypted version that was created in parallel is destroyed, and when the image does not require encryption, the encrypted version that was created in parallel is destroyed.  They are just disposing of the unneeded copy of the image that is in the incorrect format.
In one embodiment, the captured image may be protected with an access or clearance level so that only the permitted modules can access the image.  In other words, access requests without proper clearance are denied access.  In another embodiment, requests from outside the barrier to read the image are allowed but copying or writing are not allowed.  In another embodiment, transmission requests outside the barrier are controlled, such that local viewing of the image is allowed but saving to a removable memory or uploading to cloud storage or a social network is barred.  In this combination, the system determines whether or not to allow the requested access based on the control information for the image.  Unencrypted images are simply allowed to be accessed because they do not contain a privacy beacon.  Encrypted images are encrypted because they contain a privacy beacon.
As such, in the combination, determining whether a requested image is protected or not meets the claimed “determin[ing] whether the requested content information includes privacy information.”  This is because unprotected content does not contain a privacy beacon while protected content does contain a privacy beacon.  Further, denying access to a requested image reads on “provid[ing], to the unit without the access right, information on whether the privacy information is included”.  This is because the requesting unit, in the system of the combination, can infer that privacy information is included in the content when an unpermitted request is attempted.  This is because, in the system of the combination, requests for unprotected content (i.e. content without a privacy beacon) are allowed.  Denied requests are for protected content and in this system the content that is protected is content with privacy beacons.  As such, the examiner believes that the combination does meet the claimed invention, and has rejected the claims below accordingly.
The examiner notes the applicants’ failure to traverse the examiner’s previous statements regarding what was well known in the art before the effective filing date of the invention.  As such, the examiner is now considering these statements to be applicant admitted prior art.  See MPEP Section 2144.03c.
All objections and rejections not set forth below have been withdrawn.
Claims 1 and 3-7, 9, and 20 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the storage” which has multiple antecedent basis in the claim, and is therefore unclear.
The remaining claims are rejected by virtue of their dependence upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holman et al. (US Patent Application Publication Number 2015/0104012), and further in view of Zeng et al. (US Patent Application Publication Number 2018/0121125), and further in view of Kim (US Patent Application Publication Number 2010/0174860).
Regarding claims 1, Holman taught an apparatus for protecting information, the apparatus (image capture device) comprising:
a storage configured to store data (Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example paragraph 0262 removable memory);
a protected area (Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example area on the secure side of the barrier);
a system for protecting image content where when privacy information is included in inputted content information, the processor is configured to store the image content in a protected manner including restricting access to the image data to only allow modules with an access right to access the image data (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example), wherein, when a unit without the access right requests predetermined content information stored in the protected area (a captured image), the processor is configured to determine whether the requested content information includes privacy information, and provide, to the unit without the access right, information on whether the privacy information is included, based on information on the determination by the processor (Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example), but did not specifically teach how to protect the image content while using it inside the image capture device.  Holman taught that the data is not protected when the privacy beacon is not detected in the image (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example).
Zeng taught a system for protecting content in a device by using a system on a chip (SoC), and providing secure memory and non-secure memory, and protecting data from access by non-secure modules by storing protected data in secure memory in the SoC, and by storing unprotected data is non-secure memory in the SoC (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example), and store secure content information in the first region of the SoC memory (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example), and storing unprotected content information in the second region of the SoC memory (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).  The system of Zeng a system on a chip (SoC) memory which is disposed in the SoC and includes a first region accessible only by a unit having an access right and a second region without access restriction (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example); a hardware (HW) filter configured to monitor at least one unit attempting to access the SoC memory and, when a unit without an access right attempts to access the first region, block access of the unit without the access right (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example), and a processor configured to store, in a filter storage of the HW filter, unit specific information of the unit having an access right to the first region, wherein the HW filter is configured to determine a unit that has access to the first region based on the unit specific information stored in the filter storage unit (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Zeng in the image data capture device of Holman by utilizing the SoC system of Holman to provide the processing and protection of the captured image data (access control barrier), by the SoC taking in the optical data, performing the beacon detection, and storing the data in secure memory when the beacon is detected and storing the data in non-secure memory when the beacon is not detected.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a means of access control to the image data for allowing some portions of the image capture device to access the image data, while protecting the image data from use by other portions of the image capture device.  Obviously, in this combination, a removable memory would not be part of the SoC.  
Further, Holman and Zeng did not teach wherein the processor is configured to adjust a size of the first region and a size of the second region based on a degree of use of the first region and the second region.  Zeng did broadly disclose configuring the size of the secure memory region (Zeng Paragraph 0088 for example).
Kim taught, in a memory management system, a method for memory and page dynamic allocation and mapping, including adjusting a size of a first region and a size of a second region based on a degree of use of the first region and the second region (Kim Paragraphs 0057-0060).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Kim in the memory management system of Holman and Zeng by dynamically adjusting the size of the secure and non-secure memory regions based upon their degree of usage.  This would have been obvious because the person having ordinary skill in the art would have been motivated to utilize the memory in a more efficient manner than by providing each region with a static allocation.

Regarding claim 3, Holman, Zeng and Kim taught that the HW filter is disposed on a system bus between at least one unit attempting a read or write operation in the SoC memory, and the SoC memory (Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example and Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Zeng in the image data capture device of Holman by utilizing the SoC system of Holman to provide the processing and protection of the captured image data, by the SoC taking in the optical data, performing the beacon detection, and storing the data in secure memory when the beacon is detected and storing the data in non-secure memory when the beacon is not detected.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a means of access control to the image data for allowing some portions of the image capture device to access the image data, while protecting the image data from use by other portions of the image capture device.

Regarding claim 4, Holman, Zeng and Kim taught that when a predetermined unit attempts to access the second region, the HW filter allows an operation of the predetermined unit (Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example and Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Zeng in the image data capture device of Holman by utilizing the SoC system of Holman to provide the processing and protection of the captured image data, by the SoC taking in the optical data, performing the beacon detection, and storing the data in secure memory when the beacon is detected and storing the data in non-secure memory when the beacon is not detected.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a means of access control to the image data for allowing some portions of the image capture device to access the image data, while protecting the image data from use by other portions of the image capture device.
Regarding claim 5, Holman, Zeng and Kim taught that when privacy information is included in inputted content information, the processor is configured to store the content information in the first region of the SoC memory, and when privacy information is not included in the inputted content information, the processor is configured to store the content information in the second region of SoC memory (Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example and Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Zeng in the image data capture device of Holman by utilizing the SoC system of Holman to provide the processing and protection of the captured image data, by the SoC taking in the optical data, performing the beacon detection, and storing the data in secure memory when the beacon is detected and storing the data in non-secure memory when the beacon is not detected.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a means of access control to the image data for allowing some portions of the image capture device to access the image data, while protecting the image data from use by other portions of the image capture device.  
Regarding claim 6, Holman, Zeng, and Kim taught an object recognizer configured to recognize an object from image information, when the inputted content information includes the image information, and wherein, when privacy information is included in the image information or the recognized object, the processor is configured to store the content information in the first region (Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example and Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Zeng in the image data capture device of Holman by utilizing the SoC system of Holman to provide the processing and protection of the captured image data, by the SoC taking in the optical data, performing the beacon detection, and storing the data in secure memory when the beacon is detected and storing the data in non-secure memory when the beacon is not detected.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a means of access control to the image data for allowing some portions of the image capture device to access the image data, while protecting the image data from use by other portions of the image capture device. 
Regarding claim 7, while Holman, Zeng, and Kim taught that the object recognizer comprises: a vision information extractor configured to extract feature information from the image information or the recognized object based on vision recognition (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example); they did not explicitly teach using a neural network calculator configured to determine whether the image information or the recognized object includes the privacy information, by using the extracted feature information as an input, based on a previously stored learning model.  
Official Notice: However, use of neural network calculators for object recognition in image analysis was well known in the art before the effective filing date of the invention and as such it would have been obvious to the person having ordinary skill in the art before the effective filing date to have done so in the system of Holman, Zeng, and Kim.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific well-known means for recognizing objects in an image to perform the generically recited optical detection of the privacy beacon in the image data.
Regarding claim 9, Holman, Zeng, and Kim taught a security enhancement module configured to encrypt content information to be transmitted, when content information included in the first region is transmitted to an outside of the apparatus or SoC (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example).

Regarding claim 20, Holman, Zeng, and Kim taught that the HW filter and the processor are disposed in the SoC (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Zeng in the image data capture device of Holman by utilizing the SoC system of Holman to provide the processing and protection of the captured image data, by the SoC taking in the optical data, performing the beacon detection, and storing the data in secure memory when the beacon is detected and storing the data in non-secure memory when the beacon is not detected.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a means of access control to the image data for allowing some portions of the image capture device to access the image data, while protecting the image data from use by other portions of the image capture device.



Conclusion
Claims 1, and 3-7, 9, and 20 have been rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491